LOAN AGREEMENT

September 16, 2019

 

Longview Investment Limited (the “Lender”) with an address at PO Box 267
Hiberian House, 1136 Leeward Hwy, Providenciales, Turks & Caicos, BVI, advanced
USD$24,450 (the “Principal Sum”) to Cell MedX Corp. (the “Borrower”) of 123 W.
Nye Ln, Suite 446, Carson City, NV 89706.  The Lender advanced the funds on
September 16, 2019.

 

The Borrower agrees to repay the Principal Sum on demand, together with interest
calculated and compounded monthly at the rate of 6% per year (the “Interest”)
calculated from September 16, 2019 (the “Effective Date”). The Borrower is
liable for repayment of the Principal Sum, accrued Interest, and any additional
costs that the Lender incurs in trying to collect the amount owed to him under
the terms of this Loan Agreement.

 

The Borrower acknowledges that at any time, the Lender may, in its sole
discretion, provide the Borrower with written instructions to convert any
payment of Principal Sum, and/or Interest (together the “Convertible Amount”)
into restricted units of common stock in the capital of the Borrower. The
Convertible Amount will be converted into fully paid, non-assessable and,
subject to the United States securities laws, restricted units of common stock
in the capital of the Borrower on the terms and at a conversion price of the
then current private placement offering.

 

The Borrower will evidence the debt and its repayment of the Principal Sum and
the Interest with a promissory note in the attached form.

 

LENDER

 

BORROWER

Longview Investment Limited

 

Cell MedX Corp.

 

 

 

Per:

 

Per:

 

 

 

 

 

 

/s/ R W Donaldson

 

/s/ Yanika Silina

R W Donaldson

 

Yanika Silina, CFO

 

 

 

 

 

 

--------------------------------------------------------------------------------



PROMISSORY NOTE

 

Principal Amount:  USD$24,450

September 16, 2019

 

 

FOR VALUE RECEIVED Cell MedX Corp., (the “Borrower”) promises to pay on demand
to the order of Longview Investment Limited (the “Lender”) the sum of $24,450
lawful money of the United States of America (the “Principal Sum”) together with
the Interest accrued on the Principal Sum and Admin Fee calculated from
September 16, 2019 (“Effective Date”) both before and after maturity, default
and judgment at the Interest Rate as defined below.

 

For the purposes of this promissory note, Interest Rate means 6 per cent per
year.  Interest at the Interest Rate must be calculated and compounded monthly
not in advance from and including the Effective Date (for an effective rate of
6.2% per annum calculated monthly), and is payable together with the Principal
Sum when the Principal Sum is repaid.

 

The Borrower may repay the Principal Sum, and the Interest in whole or in part
at any time.

 

Any time prior to this Promissory Note being repaid the Lender may, in its sole
discretion, provide the Borrower with written instructions to convert any
payment of Principal Sum, and/or Interest into restricted units of common stock
in the capital of the Borrower. Payments will be converted into fully paid,
non-assessable and, subject to United States securities laws, restricted units
of common stock in the capital of the Borrower (the “Conversion Units”) on the
terms and at a conversion price of the then current private placement offering.

 

The Borrower waives presentment, protest, notice of protest and notice of
dishonour of this promissory note.

 

 

 

BORROWER

Cell MedX Corp.

 

Per:

 

 

/s/ Yanika Silina

Yanika Silina, CFO

 

 

 